                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION


TIMBER RIDGE ESCAPES, LLC,                        )
ET AL.,                                           )
                                                  )
                        Plaintiff,                )
                                                  )
v.                                                )          Case No. 6:17-cv-03169-MDH
                                                  )
QUALITY STRUCTURES OF                             )
ARKANSAS, LLC, ET AL.,                            )
                                                  )
                        Defendant.                )


                                              ORDER

          Before the Court is Defendant and Counterclaim-Plaintiff Quality Structures of Arkansas,

LLC’s (“Quality Structures”) Motion for Attorney Fees. (Doc. 270). Plaintiff Timber Ridge

Escapes, LLC has filed its suggestions in opposition to the motion and the matter is now ripe for

review.

                                         BACKGROUND

          On March 2, 2020, the Court entered Judgment in favor of Quality Structures (“Judgment”)

(Doc. 268). The Judgment directed Quality Structures to submit a precise dollar request under

Missouri’s Prompt Pay Act, MO. REV. STAT. § 431.180.2 (“PPA”). Quality Structures submitted

that the precise amount for the attorneys’ fees reasonably incurred in connection with this matter

is the sum of $404,958.50.

                                           STANDARD

          Any attorneys’ fee the Court awards must be reasonable. “The most useful starting point

for determining the amount of a reasonable fee is the number of hours reasonably expended on the

litigation multiplied by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433–34,
                                                 1

           Case 6:17-cv-03169-MDH Document 311 Filed 08/13/20 Page 1 of 5
103 S. Ct. 1933, 1939–40, 76 L. Ed. 2d 40 (1983). The “lodestar” method of determining a fee

award “focuses on ‘the significance of the overall relief obtained by the plaintiff in relation to the

hours actually expended on the litigation.’” Jensen v. Clarke, 94 F.3d 1191, 1203 (8th Cir. 1996)

(internal citation omitted). In addition, when determining hourly rates, “courts may draw on their

own experience and knowledge of prevailing market rates.” Warnock v. Archer, 397 F.3d 1024,

1027 (8th Cir. 2005) (internal citation omitted).

       The Eighth Circuit has stated that the following factors should be used in setting the

reasonable number of hours and reasonable hour rate components of the fee award formula: (1)

the time and labor required; (2) the novelty and difficulty of the question; (3) the skill requisite to

perform the legal service properly; (4) the preclusion of other employment by the attorney due to

acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time

limitations imposed by the client or the circumstances; (8) the amount involved and the results

obtained; (9) the experience, reputation, and ability of the attorney; (10) the “undesirability” of the

case; (11) the nature and length of the professional relationship with the client; and (12) awards in

similar cases. McDonald v. Armontrout, 860 F.2d 1456, 1459 (8th Cir. 1988) (internal citations

omitted).

                                           DISCUSSION

       Using a “lodestar” analysis, reasonable attorneys’ fees can be calculated by multiplying a

reasonable number of hours expended on a matter by a reasonable hourly rate charged. This Court

has reviewed the billing records submitted by the three law firms who worked on this case for

Quality Structures and finds the total of 1,624.75 billable hours reasonable in this case. Quality

Structures submits amounts based on attorneys’ hourly rates of $250, $200, and $265; and one




                                                    2

         Case 6:17-cv-03169-MDH Document 311 Filed 08/13/20 Page 2 of 5
paralegal’s hourly fee of $130.00. The Court, drawing on its own experience and knowledge of

prevailing rates for attorneys’ fees in the community, finds that the hourly rates are reasonable.

        In Missouri, attorneys’ fees are permitted only by contract or statute, including the PPA.

Weitz Co. v. MH Washington, 631 F.3d 510, 529 (8th Cir. 2011). The parties’ contract at issue

does not allow for an award of attorneys’ fees. Under the PPA, however, the court may award a

prevailing party its reasonable attorneys’ fees in cases involving private construction contracts

where the non-prevailing party is found to have breached the contract by failing to make payments

when due. MO. REV. STAT. § 431.180. Weitz, 631 F.3d at 530. The Judgment noted that Timber

Ridge failed to make the following payments to Quality Ridge:

    1. Pay Applications submitted prior to termination, in the sum of $958,773.07;

    2. Pay Applications submitted after termination, in the sum of $1,252,480.43;

    3. Pay Applications, reformed, in the sum of $779,053.06; and

    4. Payments for changes in the work authorized in writing, in the sum of $1,871,103.99,

        including $448,973.23 submitted prior to termination.

In total, the Court found for Quality Structures in the amount of $4,861,410.55 due under the

contracts at issue in this case.

        Since the basis for awarding attorneys’ fees here is the PPA, the Court must determine

which claims fall under the statute. “When an award of attorneys’ fees is authorized for one

particular claim among many, a [court] must segregate the claims, despite the difficulty

segregation may present.” W. Blue Print Co., LLC v. Roberts, 367 S.W.3d 7, 23 (Mo. 2012).

Actions under the PPA are available only if a person or entity fails to make payments for

“scheduled payments pursuant to the terms of the contract.” M O. REV. STAT. § 431.180. This Court

finds that segregation of claims is appropriate in this case, and thus finds that the attorneys’ fees



                                                 3

         Case 6:17-cv-03169-MDH Document 311 Filed 08/13/20 Page 3 of 5
recoverable by Quality Structures must be limited to amounts subject to the PPA. As a result, the

Court finds that attorneys’ fees in this case are limited to those stemming only from Timber Ridge’s

failure to pay Pay Applications submitted prior to termination ($958,773.07), and failure to pay

change work orders prior to termination ($448,973.23).

       On each of the other amounts awarded, the Court finds that reasonable and bona fide

disputes existed between the parties which made it reasonable for Timber Ridge to dispute and

contest until final adjudication. This is at least in part due to poor recordkeeping on the part of

Quality Structures. Furthermore, the Court notes that Quality Structures did not prevail on all its

claims, and a portion of the attorneys’ fees incurred are appropriately related to those unsuccessful

claims. Thus, Quality Structure’s damages stemming from Pay Applications and work change

orders submitted prior to termination are viewed in proportion to the total damages owed to Quality

Structures under the contracts at issue in this case. Based on the analysis set forth herein, the Court

finds it appropriate to award attorneys’ fees in the amount of 25% of the requested amount,

adhering to the damages awarded under the contract that the Court finds implicate the PPA. The

Court awards $101,239.62. In addition, Quality Structures also submits $35,490.46 in costs, which

the Court grants.

                                          CONCLUSION

       For the reasons set forth herein, the Court GRANTS IN PART AND DENIES IN PART

Plaintiffs’ Motion for Attorneys’ Fees and Expenses. The Court hereby ORDERS that Plaintiffs

shall be awarded attorneys’ fees in the amount of $101,239.62 and expenses in the amount of

$35,490.46.




                                                  4

         Case 6:17-cv-03169-MDH Document 311 Filed 08/13/20 Page 4 of 5
IT IS SO ORDERED.

Date: August, 13, 2020                          /s/ Douglas Harpool
                                               DOUGLAS HARPOOL
                                               United States District Judge




                                      5

        Case 6:17-cv-03169-MDH Document 311 Filed 08/13/20 Page 5 of 5
